Order entered January 2, 2020




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01068-CR
                                     No. 05-18-01069-CR

                           ROBERT HOWARD GREEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F16-76425-T & F16-76426-T

                                          ORDER
      We REINSTATE these appeals.

      We abated the appeals because of issues regarding the reporter’s record. On November

26, 2019, the trial court filed its findings of fact from the October 17, 2019 hearing. We

ADOPT the findings that:

             Appellant desires to prosecute his appeal;

             Appellant is indigent and entitled to proceed without payment of costs for the
              reporter’s record. Bruce Kaye is appellant’s court-appointed appellate counsel
              and has provided effective assistance throughout the appeal.

             A portion of the reporter’s record has been lost. The lost record concerns the
              testimony of two State’s witnesses on the morning of August 30, 2018: the entire
              testimony of Dr. Kristen Reeder with the REACH Clinic at Children’s Medical
               Center and a portion of the testimony of Detective Blayne Burgess with the Dallas
               Police Department.

              The parties cannot agree on reconstruction or replacement of the lost portion of
               the record.

              The trial court could not determine what constitutes an accurate copy of the
               missing record.

              Appellant timely requested the reporter’s record and is not at fault for the lost
               portion of the record.

              The original trial judge who heard the trial of these cases was Quay Parker and is
               deceased.

              The trial court cannot resolve the issue of whether or not the lost portion of the
               record does or does not constitute a significant portion of the reporter’s record and
               therefore cannot determine whether the lost portion of the reporter’s record is or is
               not necessary to the resolution of the appeal.

              The two court reporters on the case were Sharina Fowler and Debi Harris. Ms.
               Fowler informed the trial court at the hearing that the delay in filing, and
               ultimately the inability to file, her portion of the record was the result of the
               removal of her records and notes from her office without her knowledge or
               consent while she was on FMLA leave. Ms. Fowler informed the trial court that
               after an exhaustive search, she was unable to locate the records. The trial court
               found Ms. Fowler to be credible and found that the missing portions of the record
               cannot be recovered.

              Due to the appeal being abated, Ms. Harris has not completed her portion of the
               trial record.

       We ORDER court reporter Debi Harris to file her portion of the reporter’s record within

THIRTY DAYS of the date of this order. Once the remaining portion of the reporter’s record

has been filed, appellant’s brief will be due. Any complaints or arguments about the missing

portions of the reporter’s record may be raised in the parties’ briefs.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; the Honorable Gary Stephens, Presiding Judge,

Auxiliary Court No. 8; court reporter Debi Harris; court reporter Sharina Fowler; and to counsel



                                                 –2–
for all parties.



                         /s/   ROBERT D. BURNS, III
                               CHIEF JUSTICE




                   –3–